— Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (Dwyer, J.), imposed January 11, 2012, on the ground that the sentence was excessive.
*937Ordered that the sentence is affirmed.
The defendant’s valid waiver of his right to appeal precludes review of his contention that the sentence imposed was excessive (see People v Ramos, 7 NY3d 737, 738 [2006]; People v Lopez, 6 NY3d 248, 255 [2006]). Eng, EJ., Mastro, Dickerson, Lott and Miller, JJ., concur.